Jacobson v Purdue (2020 NY Slip Op 00810)





Jacobson v Purdue


2020 NY Slip Op 00810


Decided on January 31, 2020


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on January 31, 2020

PRESENT: WHALEN, P.J., LINDLEY, NEMOYER, TROUTMAN, AND DEJOSEPH, JJ. (Filed Jan. 31, 2020.) 


MOTION NO. (994/19) CA 19-00268.

[*1]ALLISON JACOBSON, PLAINTIFF-APPELLANT,
vEDWARD C. PURDUE, NEW SOUTH INSURANCE COMPANY AND NATIONAL GENERAL INSURANCE, DEFENDANTS-RESPONDENTS.

MEMORANDUM AND ORDER
Motion for leave to appeal to the Court of Appeals denied.